    Case 4:20-cv-04027-SOH Document 14                   Filed 05/21/20 Page 1 of 2 PageID #: 43



                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   TEXARKANA DIVISION

JAMES L. BROWN                                                                                  PLAINTIFF


v.                                        Civil No. 4:20-cv-4027


SERGEANT VARSHAY, Classification Officer
Hempstead County Detention Center (“HCDC”);
JAMES WISE, Jail Administrator HCDC; and
SHERIFF JAMES SINGLETON, Hempstead
County, Arkansas                                                                            DEFENDANTS

                                                  ORDER

        Currently before the Court is Plaintiff’s failure to keep the Court informed of his address.

Plaintiff filed this 42 U.S.C. § 1983 action pro se on March 25, 2020. (ECF No. 1). Plaintiff

submitted two applications to proceed in forma pauperis, but the applications were incomplete.

(ECF Nos. 2, 7). On April 2, 2020, Plaintiff filed a Supplement to his Complaint. (ECF No. 8).

That same day, the Court ordered Plaintiff to file an amended complaint. (ECF No. 9). On April

16 and May 1, 2020, mail sent to Plaintiff at his address of record was returned as undeliverable

marked “RETURN TO SENDER REFUSED UNABLE TO FORWARD.” (ECF Nos. 12, 13).1

Plaintiff has not updated his address of record and the Court is unaware of any alternative address

for him.

        Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). The Local Rules state in pertinent part:


1
  The word “REFUSED” prompted the Court to contact the Hempstead County Detention Center directly. A person
at the facility informed the Court Plaintiff that was released on March 31, 2020, to the Arkansas Department of
Correction.
 Case 4:20-cv-04027-SOH Document 14                    Filed 05/21/20 Page 2 of 2 PageID #: 44



          It is the duty of any party not represented by counsel to promptly notify the Clerk
          and the other parties to the proceedings of any change in his or her address, to
          monitor the progress of the case, and to prosecute or defend the action diligently
          . . . If any communication from the Court to a pro se plaintiff is not responded to
          within thirty (30) days, the case may be dismissed without prejudice. Any party
          proceeding pro se shall be expected to be familiar with and follow the Federal
          Rules of Civil Procedure.

Local Rule 5.5(c)(2). Additionally, the Federal Rules of Civil Procedure specifically contemplate

dismissal of a case on the grounds that the plaintiff failed to prosecute or failed to comply with

orders of the court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)

(stating the district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant

to Rule 41(b), a district court has the power to dismiss an action based on “the plaintiff’s failure to

comply with any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis

added).

           Plaintiff has failed to keep the Court informed of his address and has failed to prosecute

this case. Therefore, pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2),

the Court finds that this case should be dismissed. Accordingly, Plaintiff’s Complaint (ECF No.

1) is DISMISSED WITHOUT PREJUDICE.

          IT IS SO ORDERED, this 21st day of May, 2020.

                                                        /s/ Susan O. Hickey
                                                        Susan O. Hickey
                                                        Chief United States District Judge




                                                   2
